Citation Nr: 1550412	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-45 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for kidney disease. 

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

The Veteran requested a Board hearing; he was scheduled for a hearing but failed to report.  He has not since explained the reason for his absence or requested another hearing.  

These claims were remanded by the Board in September 2014 for further development.  Specifically, the Board directed the Agency of Original Jurisdiction (AOJ) to send the Veteran an NA Form 13055 to complete and to provide him with VA examinations for his claimed kidney, back, and knee conditions that also provided etiological opinions.  Review of the completed development reveals that there was at least substantial compliance with the remand directives, as the Form 13055 was sent to the Veteran in June 2015 and he was given VA examinations that were wholly adequate.  As such, the Board will proceed with its adjudication of these claims.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The preponderance of the evidence is against finding a nexus between the Veteran's current low back condition and his active duty service.  

2. The preponderance of the evidence is against finding a nexus between the Veteran's current kidney condition and his active duty service.  

3. The preponderance of the evidence is against finding a nexus between the Veteran's current left knee condition and his active duty service.  

4. The preponderance of the evidence is against finding a nexus between the Veteran's current right knee condition and his active duty service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2. The criteria for service connection for a kidney condition are not met.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. § 3.303 (2015).  

3. The criteria for service connection for a left knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

4. The criteria for service connection for a right knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in April 2008 that was fully compliant with VCAA.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting her in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  

Unfortunately, the Veteran's service treatment records (STRs) and service personnel records could not be obtained.  The RO generated an August 2008 Formal Finding on the unavailability of the STRs and his personnel folder.  The Formal Finding cites to negative replies from PIES in April 2008 which indicated the absence of the records was fire-related.  Whereas here, service records are incomplete, lost or presumed destroyed through no fault of the claimant, VA has a heightened duty to assist in the development of the case.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In the September 2014 remand, the Board directed the AOJ to provide the Veteran an NA Form 13055 to be filled out.  This was accomplished in June 2015, however the Veteran never responded.  

VA has obtained and associated with the claims file all identified relevant VA and private treatment records.  Additionally, the Veteran was given VA examinations to assess the etiology of his claimed conditions.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that the examinations performed and opinions generated are wholly adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file for pertinent history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). The examiners also considered all of the relevant evidence of record, including the Veteran's lay accounts of how he believed his chronic conditions began in service, and provided explanatory rationales for any opinions generated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in response to this claim has been met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

II. Service Connection

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Presumptive service connection is available to Veterans who have certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the medical conditions cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming the condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  The Board notes that degenerative conditions associated with the Veteran's lower back and knees would qualify for this presumption; however, the record is devoid of any evidence that such conditions incepted within one year of the Veteran's discharge in March 1957.  Thus, the presumptive service connection is inapplicable here.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

a. Low Back Disability

The Veteran alleges that he suffers from a low back disability as a result of his active duty service.  He has specifically alleged that his lower back pain is related to walking "many miles" on solid concrete while serving on the flight line and carrying tools and parts.  He also has stated that moving into the various positions needed to troubleshoot and repair electrical systems in aircraft also contributed to the condition.  

As stated above, there are no STRs contained in the claims file.  There is a May 2009 private treatment record that details back pain, which the Veteran linked to an incident thirty years prior.  

The Veteran underwent a VA thoracolumbar spine examination in September 2015.  The examiner indicated that the electronic claims file was reviewed.  The Veteran reported to the examiner that he suffered a spine strain in approximately 1956.  He stated this occurred while jumping off planes he was working on as an electrician.  His current symptoms were intermittent, moderate low back pain with stiffness if he did not perform exercises.  A full examination was performed, including range of motion, muscle strength, sensory, and reflex testing.  The Veteran's use of a brace was noted.  Imaging studies were performed, but arthritis was not documented.  They did show mild sclerotic changes in the facet joints at L5-S1 with early ventral osteophyte formation in the mid lumbar spine.  The examiner eventually opined that the Veteran's low back condition was less likely than not incurred in or caused by his claimed in-service injury.  As rationale, the examiner pointed out that injuries related to repeated trauma usually manifest in early degenerative disease, which the Veteran did not have.  Instead, the Veteran was an 81 year old man without evidence of advanced degenerative disease that is usually seen in veterans with repetitive injuries to their back.  

The Board places great weight on the September 2015 VA medical opinion that was against finding a relationship between the Veteran's current back condition and his claimed in-service back injury.  The Board finds this medical opinion both competent and credible, as it was made after a thorough review of all of the evidence of record.  The examiner provided a detailed summary of the relevant medical history in his rationale for the opinion generated, and noted that the Veteran was absent any advanced degenerative back condition even at his age.  

The origin or cause of the Veteran's lower back condition is not a simple question that can be determined based on mere observation by a lay person; thus the Veteran's lay opinion is not competent to establish a nexus between his service and this condition.  See Jandreau, 492 F. 3d at 1376-77 (Fed. Cir. 2007).  As the only competent medical opinion of record regarding a nexus between the current conditions and service is negative, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b. Kidney Disease

The Veteran has linked his current kidney problems with his active duty service.  

He submitted a November 2007 private treatment record which showed asymmetric sizes of the kidneys with no other significant findings.  There are also test results from November 2007 on which a hand-written note indicates kidney function was stable, while his parathyroid hormone level was mildly high.  

There are private treatment records from 2009 and 2010 that note the Veteran's chronic renal insufficiency.  

He underwent a VA kidney conditions examination in September 2015.  The examiner indicated the electronic claims file was reviewed.  The examiner noted that the Veteran had a diagnosis of chronic renal disease made in the 1990s.  The examiner then recorded a history of the kidney condition as reported by the Veteran.  The Veteran stated that he did not experience any urinary tract infections (UTIs) while on active duty, but did experience them shortly after discharge in 1958.  He stated his last UTI was 15-20 years prior to the date of the examination.  He stated he drank cranberry juice to prevent symptoms.  The examiner also noted the November 2007 report indicating asymmetric kidneys.  The examiner marked that the Veteran suffered from renal dysfunction.  Laboratory testing revealed normal blood urea nitrogen (BUN) figures, but abnormal estimated glomerular filtration rate (EGFR).  In the opinion section, the examiner noted that despite his reports of past UTIs, the Veteran did not have a current UTI condition that could be linked to active duty service.  Furthermore, the examiner opined that the Veteran's renal condition was less likely than not incurred in or caused by his active duty service.  As rationale, the examiner stated that renal function usually declined with age and that this was shown in the test results contained in the claims file.  He cited to laboratory monitoring records from February 2009 and February 2010, which showed normal BUN and creatine levels, with a mild decrease in EGFR.  The examiner concluded that when compared to current labs, a continued decline in renal functioning consistent with age is shown by the evidence.  

The Board places great weight on the September 2015 VA medical opinion that was against finding a relationship between the Veteran's kidney condition and his claimed his active duty service.  The Board finds this medical opinion both competent and credible, as it was made after a thorough review of all of the evidence of record.  The examiner provided a detailed summary of the relevant medical history in his rationale for the opinion generated, including that the Veteran's renal dysfunction was consistent with his advanced age.  

The origin or cause of the Veteran's kidney condition is not a simple question that can be determined based on mere observation by a lay person; thus the Veteran's lay opinion is not competent to establish a nexus between her service and these conditions.  See Jandreau, 492 F. 3d at 1376-77 (Fed. Cir. 2007).  As the only competent medical opinion of record regarding a nexus between the current condition and service is negative, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

c. Knees

The Veteran alleges that he suffers from right and left knee conditions as a result of his active duty service.  He has specifically alleged that excessive walking while on the flight line has caused these problems.  

Left leg pain is noted in a private treatment record from May 2009. 

He underwent a VA knee and lower leg conditions examination in September 2015.  The examiner indicated the electronic claims file was reviewed.  The examiner noted that the Veteran reported suffering from bilateral knee pain and degenerative arthritis since 1956.  The current symptoms were described as intermittent, moderate bilateral knee pain.  The Veteran's rare use of a knee brace and steroid injections were noted.  A full examination was completed, including range of motion, sensory, reflex, and muscle strength testing.  Imaging studies showed that the Veteran had degenerative arthritis in both knees.  The examiner eventually opined that the Veteran's right and left knee conditions were less likely than not incurred in or caused by his claimed in-service injury.  As rationale, the examiner pointed out that injuries related to repeated trauma usually manifest in early degenerative disease, which the Veteran did not have.  Instead, the Veteran was an 81 year old man without evidence of advanced degenerative disease that is usually seen in veterans with repetitive injuries to their knees.  

The Board places great weight on the September 2015 VA medical opinion that was against finding a relationship between the Veteran's current knee conditions and his claimed in-service injuries, including those from repetitive walking, bending, and jumping.  The Board finds this medical opinion both competent and credible, as it was made after a thorough review of all of the evidence of record.  The examiner provided a detailed summary of the relevant medical history in his rationale for the opinion generated, and noted that the Veteran was absent any advanced degenerative back condition even at his age.  

The origin or cause of the Veteran's bilateral knee conditions is not a simple question that can be determined based on mere observation by a lay person; thus the Veteran's lay opinion is not competent to establish a nexus between his service and these conditions.  See Jandreau, 492 F. 3d at 1376-77 (Fed. Cir. 2007).  As the only competent medical opinion of record regarding a nexus between the current conditions and service is negative, the preponderance of the evidence is against the Veteran's claims.  Therefore, the benefit-of-the-doubt doctrine is inapplicable and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for kidney disease is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


